Allowable Subject Matter
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3-6, and 8-15 are allowed.
	The following is an examiner’s statement of reasons for allowance:
The present invention pertains to a method, apparatus, and medium comprising providing application list comprising a graphic interface based on user information of an electronic apparatus in which a power consumption grade of at least one application is identified based on the device information and the user information,.  
The prior art of record teaches various aspects of the claimed limitations as discussed in previous Office actions.  However, the prior art of record neither anticipates nor renders obvious a device comprising “providing, to a server, device information of the electronic apparatus; requesting the server for an application list comprising an identification value of at least one application downloadable by the electronic apparatus, wherein the requesting the server for the application list comprises providing user information of the electronic apparatus and the user information comprises at least one of an age, a gender, or an occupation of a user; receiving, from the server, the application list comprising a graphic interface indicating a power consumption grade of the at least one application; and displaying the application list, wherein the power consumption grade of the at least one application is determined based on power consumption information of the at least one application obtained by the server from each of a plurality of other electronic apparatuses executing the at least one application, wherein the plurality of other electronic apparatuses is identified based on the device 
With the configuration as prescribed above, the present invention as claimed facilitates an interactive application list allowing a user to more readily determine the likely power consumption of at least one application.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
9/11/2021


/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174